Citation Nr: 1753083	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-37 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected anxiety disorder, to include an initial rating in excess of 10 percent prior to January 8, 2015, and a rating in excess of 30 percent thereafter.  

2.  Entitlement to service connection for hypertension.  

(The issues of entitlement to service connection for arthritis, angina, arrhythmia, a skin condition of the legs, and a respiratory condition, as well the claim of entitlement to a total disability rating based upon individual unemployability, are addressed in a separate decision under a separate docket number).  


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran provided testimony regarding the claims on appeal before the undersigned Veterans Law Judge (VLJ) and a different VLJ (J.A. Markey) in February 2010 and May 2012, respectively.  Transcripts from both hearings are associated with the claims file.  The law requires that a panel of not less than three members of the Board (VLJs) decide the issues in which hearings concerning the same issues were held by different VLJs but the transcript of the May 2012 hearing shows the Veteran waived his right to have a hearing before a third VLJ assigned to the panel.  

In January 2013, the Board, represented by a panel of three VLJs, remanded the appeal for further evidentiary development.  

Thereafter, VLJ Markey became unavailable to participate in the appeal.  As a result, the appeal reverts to a single judge decision, as he has now only presented testimony regarding the claims in this appeal before the undersigned.  

The appeal was most recently remanded by the Board, represented by the undersigned VLJ, in March 2016.  For reasons explained below, the Board finds there has not been substantial compliance with the March 2016 remand directives with respect to the hypertension claim on appeal, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as there has been substantial compliance with the directives with respect to the increased rating claim on appeal, the merits of that claim are discussed below.  

Accordingly, the issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's anxiety disorder has been manifested by moderate symptoms that result in occupational and social impairment with no more than intermittent and occasional decrease in social and occupational functioning due to a myriad of symptoms, including sleep disturbance, anxiety, depression, and irritability, without evidence of more severe symptoms or overall impairment that results in reduced reliability and productivity or deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for service-connected anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9413 (2017).

2.  The criteria for a rating in excess of 30 percent for service-connected anxiety disorder have not been met before or after January 8, 2015.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking an increased rating for service-connected anxiety disorder, which is rated an initial 10 percent rating from September 2, 2007 to January 7, 2015, and a 30 percent rating from January 8, 2015.  Anxiety disorders are evaluated under 38 C.F.R. § 4.130, DC 9413 and the General Rating Formula for Mental Disorders.  

After review of the lay and medical evidence of record, the Board finds the Veteran's anxiety disorder warrants a 30 percent rating, but no higher, throughout the appeal period, i.e., from September 2, 2007.  Indeed, while the evidence shows the Veteran experiences various symptoms, they have no more than a moderate impact on his social and occupational functioning and he has maintained his ability to function satisfactorily overall.  

The preponderance of the evidence shows that, throughout the appeal period, the Veteran's anxiety disorder has been consistently manifested by a sleep impairment and nightmares, anxiety, depression, and irritability, all of which have fluctuated in severity at various points during the appeal.  Indeed, while the Veteran has consistently reported having difficulty sleeping, he reported that his sleep was better with fewer nightmares in November and December 2009 and also stated that his sleep was variable in June 2010.  Likewise, the Veteran has reported having varying levels of anxiety, which decreased with medication but are more pronounced when around people.  See e.g., VA treatment records dated September and December 2009, February and June 2010; see also VA examination reports dated May 2013 and July 2017.  

The Veteran's anxiety has been shown to be accompanied by chronic nervousness and worry.  See November 2009 VA treatment record and May 2013 VA examination report.  In July 2017, the Veteran endorsed having panic attacks weekly or less often.  He also reported having panic attacks in a statement submitted in July 2009 but denied having them during examinations conducted in May 2008 and July 2009.  

The Veteran has endorsed being irritable and moody, particularly with his wife and when around other people, and he has also reported being easily frustrated.  See VA treatment records dated February 2010 and September 2016; see also VA examination reports dated July 2009, May 2013 and July 2017.  However, the preponderance of the evidence does not reflect that his irritability has resulted in episodes of violence and impaired impulse control.  See May 2008 and July 2009 VA examination reports.

Despite the foregoing symptoms, the Veteran has not demonstrated significantly impaired or severe impairment in social functioning.  Indeed, he has remained married throughout the appeal period and, while this is his fifth marriage and has described the relationship as up and down, he has also reported that he gets along with his wife and that he is a good caretaker to her.   See e.g., September 2016 VA treatment record; see also VA examination reports.  The Veteran has limited to no contact with his two daughters from a previous marriage and the evidence shows they have been estranged since approximately July 2009.  However, he has retained a good relationship with his brothers and has friends with whom he interacts.  See VA examinations reports dated May 2008, July 2009, and July 2017.  

As the appeal has progressed, the Veteran has reported having fewer friends because they have gotten older and have medical issues, but he has continued to go out to dinner with his wife's friends.  See VA examination reports dated July 2009 and May 2013.  In May 2013, he reported that he generally gets along with people but, as the appeal has progressed, he has endorsed feeling suspicious of others and sometimes not getting along with others.  See e.g., VA treatment records dated January 2015, March and September 2016.  However, as noted, there is no evidence showing he has exhibited periods of violence towards others or demonstrated any severe limitation in his ability to interact appropriately with others.  

In approximately 2013, the Veteran began reporting that he does not like to go out and prefers to stay at home.  See e.g., VA treatment records dated January 2015 and September 2016; VA examination reports dated May 2013 and July 2017.  Despite the evidence of self-isolation, the evidence also shows he has retained his interests in leisure and other activities, such as computers, cars, taking care of his yard and dogs, and while he can do all of these activities alone, he is not shown to have lost his desire to be active or pursue his interests.  

In sum, the evidence clearly shows the Veteran's anxiety disorder affects his ability to interact with other people, including his family, but, despite his symptoms of self-isolation, irritability, and suspiciousness, he has maintained relationships with most of his family members and friends and has retained interest in leisure and other activities, which suggests that he has experienced no more than a moderate impairment in social functioning.  

As for occupational functioning, the evidence shows the Veteran retired from his job as a truck driver in January 2009 and, while he has stated that he could not follow directions and made deliveries late, he also reported that his anxiety disorder did not interfere with his job and that he wanted to and could have continued working.  The clinicians who conducted the VA examinations in this appeal also consistently noted that his anxiety disorder did not interfere with or preclude occupational functioning.  See VA examination reports dated May 2008, July 2009 and May 2013.  In fact, while the July 2017 VA examiner noted the Veteran's anxiety, irritability, and difficulty concentrating would result in a moderate to marked impairment in various working environment, the examiner ultimately determined that the Veteran's overall symptoms would result in only an occasional decrease in work efficiency.  

Additionally, despite the Veteran's social and occupational functioning, he has maintained his ability to perform adequate grooming and other activities of daily living throughout the appeal.  He has also remained alert and oriented, without any evidence of impairment in thought process or content.  Indeed, his thinking has been described as logical, linear, and coherent, without any evidence or complaints of serious symptoms, such as hallucinations, delusions, or obsessional or ritualistic behavior.  He has also consistently denied having suicidal or homicidal thoughts, although he reported that he sometimes feels like he should end it all or thinks of death in January 2015 and July 2017.  In this regard, the Veteran has reported variations in mood and affect with occasional reports of being slightly anxious with narrow or subdued affect but, otherwise, his mood was described as okay, neutral, and euthymic with a congruent affect.  

The Veteran's speech has also been consistently described as clear and normal, except for in February and August 2015 and March 2016 when he was noted to have rambling speech; however, his speech was subsequently described as normal during the July 2017 VA examination.  Additionally, the Veteran's insight and judgement have been described as intact, adequate and good throughout the appeal.  The Veteran has also reported having memory loss throughout the appeal but clinical tests have consistently revealed that his memory is normal and intact.  See VA examination reports and treatment records.  

Overall, the Board notes that the Veteran's various symptoms have resulted in no more than a moderate impairment in social and occupational functioning throughout the appeal period.  Indeed, even with his sleep impairment, anxiety, depression, and irritability, he has maintained social relationships with family and friends, the ability to perform self-care and other activities of daily living, and interest in various activities.  Notably, the evidence also fails to show that he has manifested cognitive difficulty or an impairment in his thought process or content such that his occupational functioning is significant impaired.  Moreover, there is no evidence of serious symptoms that have been consistently or chronically present, such as impaired speech, persistent panic attacks, impaired memory judgement, or abstract thinking, which have resulted in overall reduced reliability and productivity or deficiencies in most areas.  

Instead, the lay and medical evidence of record, inclusive of the GAF scores assigned during the appeal (which have ranged from 55 to 75), reflect that the Veteran's anxiety disorder is manifested by moderate symptoms which result in no more than intermittent and occasional decreases in overall functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). Therefore, the preponderance of the evidence supports the award of a 30 percent rating, but no higher, under DC 9413 and the General Rating Formula for Mental Disorders throughout the appeal.  

In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  

ORDER

Prior to January 8, 2015, an initial 30 percent rating, but no higher, for anxiety disorder is granted.  

A rating in excess of 30 percent for anxiety disorder for the entire appeal period is denied.  


REMAND

In March 2016, the Board remanded the hypertension service connection claim to obtain an addendum opinion as to whether the Veteran's hypertension is related to service or otherwise caused or aggravated by his service-connected anxiety disorder or malaria.  

In June 2017, a VA examiner provided an adequate opinion as to whether the Veteran's hypertension is related to his military service but the opinion he provided regarding secondary service connection is not inadequate for the following reasons.  Indeed, while he stated that it is not likely the Veteran's hypertension has been caused or aggravated by his service-connected anxiety or malaria, the rationale only addressed aggravation and, in fact, noted that medical literature review shows that syphilis and malaria are not likely to aggravate hypertension, without any discussion of the impact of an anxiety disorder on the disability.

As the June 2017 opinion did not adequately address the likelihood that service-connected anxiety or malaria caused the Veteran's hypertension, the Board finds there has not been substantial compliance with the March 2016 remand directives, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the June 2017 opinion regarding the Veteran's hypertension disability to obtain an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner and the examiner should note that the claims folder and the Remand have been reviewed.  If the June 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that hypertension is caused or aggravated (permanently increased in severity) by the Veteran's service-connected anxiety disorder and/or malaria, to include any manifestations thereof.  

An opinion must be provided for causation and aggravation by both the anxiety disorder and malaria.  Therefore, a total of four opinions must be provided, each with supporting rationale and discussion of all relevant facts in this case.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized. 

2. After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


